Citation Nr: 1225167	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  12-12 587	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in the Board's August 1995 Board decision to deny a claim for service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).   

(The issue of whether new and material evidence has been received to reopen and grant a claim for service connection for a psychiatric disability will be addressed in a separate decision.)  



REPRESENTATION

Moving party represented by:  National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The moving party in this case is a Veteran served on active duty from March 1989 to November 1991. 

In an August 1995 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The moving party has asserted that this decision involved CUE, and while the RO has adjudicated this claim, initially in a November 1997 rating decision, challenges to Board decision on the basis of CUE may only be adjudicated by the Board.  38 U.S.C.A. § 7111(e); Smith (William) v. Brown, 35 F.3d 1516, 1521 (Fed. Cir. 1995).  As such and in order to effectuate the intent of the moving party, the Board has found that the moving party has filed a motion for CUE in the August 1995 Board decision, and mailed her a letter in May 2012 that informed her of this fact and referred her to the rules regarding motions for CUE in a Board decision.  


FINDING OF FACT

The correct facts as they were known at the time of the August 1995 decision denying the claim for service connection for a psychiatric disability were before the Board and this decision does not contain an error of fact or law which, had it not been made, would have manifestly changed the outcome of the claim for service connection for a psychiatric disability.  


CONCLUSION OF LAW

The criteria for the revision of the Board's August 1995 decision which denied the claim for service connection for a psychiatric disability on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that prior to the moving party filing her motion, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  
38 C.F.R. § 20.1411(c)(d); Livesay v. Principi, 15 Vet. App. 165(2001).  Accordingly, no further action is necessary for compliance with the VCAA. 

The Board notes that it has reviewed all of the evidence of record, to include in the claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, in ruling on the motion.   

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

In general, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  
38 C.F.R. § 20.1403(b)(1)(2). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The moving party asserts that the denial of service connection for a psychiatric disorder to include PTSD in an August 1995 Board decision was the product of CUE.  Reviewing the evidence of record at the time of this decision, as the March 1989 entrance examination did not reflect a psychiatric disability, the presumption of soundness arose.  However, the evidence prior to service clearly reflected a psychiatric disorder, as the pre-service record included reports from psychiatric inpatient treatment from February 1988 to March 1988 and the Veteran herself reported pre-service psychiatric hospitalization during service.  As such, the Board in its August 1995 Board decision found, by clear and unmistakable evidence, that a psychiatric disorder existed prior to service.  The reports from the February 1988 to March 1988 hospitalization reflected auditory hallucinations and delusions and referred to fights the Veteran had with family members and her being brought to the hospital after threats to kill members of her family.  The discharge diagnosis was recurrent major depression with psychotic features. 

The STRs reflected that Veteran gave birth in September 1990.  She was afforded inpatient psychiatric treatment for symptoms to include auditory hallucinations from April through May 1991.  The diagnosis was initially paranoid schizophrenia and was changed to recurrent major depressive episodes with psychotic features that were said to be resolved at the time of her May 1991 discharge.  A May 1991 Medical Board examination noted that stressors including work and child care demands had overwhelmed the Veteran prior to her psychiatric hospitalization.  There were no thought disorders at the time of the examination.  The conclusion by the Medical Board following the examination was that the Veteran was unfit for further duty due her psychiatric problems which were said to have existed prior to service and to not have been aggravated by service.  This report noted that while paranoid schizophrenia had been initially diagnosed, the diagnosis could not be verified at that time and it was believed that the Veteran's symptoms were in the context of postpartum depression.  The psychiatric diagnosis reflected on the May 1991 Medical Board report was major depression with psychotic features (postpartum psychosis) that had resolved, had existed prior to service, and had not been aggravated by service.  Psychiatric problems thereafter are recorded on service treatment reports dated through November 1991 as well as on reports of follow up care into December 1991 after the Veteran was ultimately separated from service in November 1991.  

The post service evidence of record at the time of the August 1995 Board decision included reports from a VA psychiatric examination conducted in March 1992 that resulted in an impression that the while the Veteran was thought to have possibly had a schizophrenic condition, her history was more consistent with a depressive process associated "possibly from axis II elements that might be listed under a type of dependent style."  Upon mental status examination in March 1992, the Veteran was well dressed and groomed, articulate, and of average intelligence.  There were no memory deficits and no illogical rhetoric or other indications of a thought disorder.  The examiner noted that whether the Veteran's condition recurred or not was not based on a chronic condition, but how she reacted and coped with her environment.  The reports from this examination did not reference that the Veteran was undergoing any psychiatric treatment at that time, nor was there any other evidence of record physically or constructively before the Board at the time of the August 1995 that the Veteran was undergoing psychiatric treatment.  A diagnosis of PTSD was not of record, and the moving party has not found fault with the fact that the August 1995 Board decision denied this aspect of the claim on the basis of there being no competent evidence of PTSD. 

As she argued in her CUE claim received in July 2007, the moving party asserted as bases for a finding of CUE the fact that the service treatment reports (STRs) showed treatment for a psychiatric disability that was started and aggravated during service; that present and past VA doctors have offered opinions that she has psychiatric disability as a result of service; and that due to her diminished mental capacity, VA did not properly assist her in prosecuting her claim to the extent that she did not understand the information received from VA, to include that with respect to her appellate rights.  She attached July 2003 and March 2007 statements from VA psychiatrists supporting her claim that service connection was warranted for her service connected psychiatric disorder.  

The Board notes initially that as the only evidence that may be considered in determining whether the August 1995 Board decision was the product of CUE was  that which was then before the Board or that was in the possession of VA not later than 90 days prior to the record being transferred to the Board, the VA opinions referenced by the moving party as supporting her claim received after the August 1995 Board decision may not be considered in making this determination.  38 C.F.R. § 20.1403(b)(1)(2).  The record considered before the Board in August 1995 did not include the July 2003 or March 2007 VA opinions reference above, additional opinions in favor of service connection from other VA psychiatrists dated in June 2008 and April 2011, or any other statement from a VA physician linking psychiatric disability to service, to include by way of aggravation.  As such, the Board may not find CUE based on any of VA physician statements referenced by the moving party.  Id.  With respect to the moving party's contention that not being properly assisted in the prosecution of her claim due to her mental capacity represents CUE,  such assertions based on a failure to fulfill the duty to assist are specifically found by regulation to not represent CUE.  38 C.F.R. § 20.1403(d)(2).  

Addressing the assertion that CUE is warranted on the basis that the STRs indicate that a psychiatric disability started and aggravated during service, the question of whether this evidence was sufficient to warrant a grant of service connection depends on how much weight is placed on such evidence.  Such a disagreement as to how the facts were weighed or evaluated cannot be CUE.  38 C.F.R. § 20.1403(d)(3).  Moreover, the U. S. Court of Appeals for Veterans Claims (Court) has held that claims for findings of CUE in prior decisions must be raised with specificity, and to simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44(1993); Crippen v. Brown, 9 Vet. App. 412, 418(1996).  

The conclusion above notwithstanding, the Board's determination in its August 1995 decision that the record did not establish an increase in severity of psychiatric disability was not, based on the record at that time, such that reasonable minds could not differ as to whether service connection was warranted.  In short, given this record, the Board conclusions that psychiatric symptoms reported coincident with psychiatric hospitalization before and during service (to include depression and psychotic features) were "very similar," precipitated by stress, and gradually relieved with treatment were not conclusions that all reasonable minds would find unwarranted.  Also reasonable was the determination in the August 1995 Board decision that the fact that the March 1992 VA examination did not reflect psychotic symptoms or any psychiatric treatment at that time supported a finding that no aggravation had occurred in service.  It was also reasonable for the Board to support its finding that aggravation was not shown by referring to the conclusion following the March 1992 examination that it was the Veteran's ability to cope with her environment, rather than her underlying condition, that would determine whether her symptoms would recur.  As such, no error of fact was committed in the August 1995 Board decision. 

With respect to any contention that the failure of the Board's August 1995 Board decision to determine, as required by 38 U.S.C.A. § 1111, whether there was clear and unmistakable evidence that a psychiatric disorder was not aggravated by service represented CUE (a specific contention that this failure represented CUE has not been made), the Board is aware of the holding by the U.S. Court of Appeals for the Federal Circuit with respect to a motion for CUE in another Board decision that a failure to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting Patrick v. Nicholson, 242 Fed. Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)).  That decision remanded the case to the Board for a determination as to whether the outcome of the Board decision claimed to involve CUE would have been different had it applied the correct standard.   

In this case, it is not "absolutely clear" that, had it not been made, the failure by the Board in the August 1995 decision to find whether there was clear and unmistakable evidence that a psychiatric disorder was not aggravated by service would have "manifestly changed the outcome" of the claim.  As such, the Board finds that this failure by the Board did not constitute CUE.  38 C.F.R. § 20.1403(c).  In this regard, given the similarity in the pre-service and in-service clinical evidence as described above, the findings from the March 1992 VA psychiatric examination, and the lack of any evidence of treatment for a psychiatric disorder at the time of this examination, the Board could reasonably have found that such evidence clearly and unmistakably demonstrated that a psychiatric disorder was not aggravated by service.  

In making the above determination, it is emphasized that the evidence received after the August 1995 Board decision in the form of the opinions from VA psychiatrists linking a psychiatric disorder to service cannot be considered.  38 C.F.R. §  20.1403(b).  Thus, as the Board decision issued simultaneous with this decision granting service connection for a psychiatric disorder relied on the favorable opinions from these VA psychiatrists, as well as additional VA and private clinical reports received after the August 1995 Board decision, it would not be inconsistent to find that based only on the evidence of record at the time of the August 1995 Board decision, there was clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  Finally, as the August 1995 Board decision did not cite to the medical board findings of no aggravation in supporting its decision, the concerns of the Court in Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012) (holding that an unexplained "X" in a box on a form in a medical examination board report indicating that a disability pre-existed service and was not aggravated by active duty cannot, by itself, constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111), are not applicable. 

In conclusion, the Board finds that the August 1995 Board decision was reasonably supported by the evidence then of record and does not contain an error of fact or law which, had it not been made, would have manifestly changed the outcome of the claim for service connection for a psychiatric disability.  As such, the decision was not the product of CUE as defined by 38 C.F.R. § 20.1403.  In the absence of any such clear and unmistakable error in the August 1995 Board decision, the moving party's motion for revocation or reversal of that decision must be denied.  


ORDER

The motion for revision of the August 1995 Board decision on the basis of CUE is  denied.  



                      ____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



